TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 23, 2015



                                        NO. 03-13-00315-CV


CS Custom Homes, LLC d/b/a Callahan Custom Homes, LLC d/b/a Callahan Homes, LLC
                        and Ervin E. Callahan, Appellants

                                                  v.

                                 Jessica Nicole W. Stafford, Appellee




        APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
   AFFIRMED IN PART; MODIFIED AND, AS MODIFIED, AFFIRMED IN PART;
  REVERSED AND REMANDED IN PART -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on February 7, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment.

       We modify the district court’s judgment so as to award Jessica Nicole W. Stafford
       actual damages in the amount of $102,380.

       We reverse the judgment awards of attorney’s fees and prejudgment interest and
       remand those issues for further proceedings consistent with this opinion.

       We otherwise affirm the district court’s judgment.

The appellants shall pay all costs relating to this appeal, both in this Court and the court below.